SULLIVAN, Chief Judge
(dissenting):
Appellant contends that the coercive conduct of the police investigator occurred during the clarification questioning. In Nash v. Estelle, 597 F.2d 513, 517-18, cert. denied, 444 U.S. 981, 100 S.Ct. 485, 62 L.Ed.2d 409 (1979), the Fifth Circuit said:
This is not to say that an interrogating officer may utilize the guise of clarification as a subterfuge for coercion or intimidation. As the Supreme Court reiterated in Brewer v. Williams, 430 U.S. 387, 404, 97 S.Ct. 1232, 1242, 51 L.Ed.2d 424 (1977), in examining an alleged waiver of the right to counsel “courts indulge in every reasonable presumption against waiver.” Miranda [v. Arizona] stated that a suspect may waive effectuation of his rights but only if “the waiver is made voluntarily, knowingly and intelligently.” 384 U.S. [436] at 444, 86 S.Ct. [1602] at 1612 [16 L.Ed.2d 694], The critical factor is whether a review of the whole event discloses that the interviewing agent has impinged on the exercise of the suspect’s continuing option to cut off the interview.
Through the exercise of his option to terminate questioning he can control the time at which questioning occurs, the subjects discussed, and the duration of the interrogation. The requirement that law enforcement authorities must respect a person’s exercise of that option counteracts the coercive pressures of the custodial setting.
Michigan v. Mosley, 423 U.S. [96,] 103[04], 96 S.Ct. 321, 326, 46 L.Ed.2d 313 [(1975)]. See also North Carolina v. Butler, 441 U.S. 369, 99 S.Ct. 1755, 60 L.Ed.2d 286 (1979).
The findings of the military judge and the Court of Military Review do not address this question.
I also do not agree that any error that may exist in this regard is logically harmless. Appellate defense counsel asserts:
Appellant believes the record shows at least that it was only after the violation of his rights that the agents got appellant to admit that 1) A1C [G] never told him that she wanted to have sex with appellant, 2) he had sex with her anyway, 3) he continued to have sex with A1C [G] even after she told him to stop, 4) he did some things that night (covering her mouth or forcing her head) that might have made A1C [G] think he was forcing her to have sex with him, 5) he did rape A1C [G] that night, 6) he knew she was passed out or unconscious in her room at the time he went up there, and 7) he put his hand over her mouth to keep her quiet. R. 313-16, 322-23, 389.
Final Brief at 13-14.
I think a remand is in order. See United States v. Davis, 36 MJ 337 (CMA 1993), aff'd, — U.S. -, 114 S.Ct. 2350, 129 L.Ed.2d 362 (1994); United States v. DuBay, 17 USCMA 147, 37 CMR 411 (1967).